Judgment, Supreme Court, New York County (Antonio Brandveen, J.), rendered August 27, 1996, convicting defendant, after a nonjury trial, of attempted kidnapping in the second degree and endangering the welfare of a child, and sentencing him, as a second felony offender, to concurrent terms of 4 to 8 years and 1 year, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence {People v Bleakley, 69 NY2d 490). Defendant’s actions in grabbing a two-year-old child, who was non-verbal and thus unable to seek help, from the custody of his uncle and walking swiftly with the child into *93a crowded street amply demonstrated the requisite intent to abduct the victim within the meaning of Penal Law § 135.00 (2) (a). Issues concerning intoxication and the evaluation of conflicting expert testimony as to defendant’s mental state were for the finder of fact to resolve, and we see no reason to disturb its findings. Concur — Lerner, P. J., Sullivan, Mazzarelli, Andrias and Saxe, JJ.